Supreme Court of Florida
                              ____________

                              No. SC22-574
                               ____________

    IN RE: AMENDMENT TO FLORIDA FAMILY LAW RULE OF
                  PROCEDURE 12.200.

                          September 15, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to Florida Family Law Rule of Procedure 12.200 (Case

Management and Pretrial Conferences). We have jurisdiction. See

art. V, § 2(a), Fla. Const.

     The Florida Bar’s Family Law Rules Committee (Committee)

filed a report proposing amendments to rule 12.200. The

Committee unanimously approved the proposed amendments, and

the Board of Governors of The Florida Bar recommended

acceptance by a vote of 36-2-0. The Committee published its

proposal for comment prior to filing it with the Court and received

no comments. After the Committee filed its report, the Court did

not publish the proposal for comment.
     Having considered the proposed amendment, the Court hereby

amends rule 12.200 as proposed by the Committee. In subdivision

(c) (Notice), the following sentence is deleted: “Orders setting

pretrial conferences must be uniform throughout the territorial

jurisdiction of the court.”

     Accordingly, Florida Family Law Rule of Procedure 12.200 is

amended as set forth in the appendix to this opinion. Deletions are

indicated by struck-through type. The amendments shall become

effective immediately upon release.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, COURIEL, and
GROSSHANS, JJ., concur.
FRANCIS, J., did not participate.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THIS AMENDMENT.

Original Proceeding – Florida Family Law Rules of Procedure

Michael V. Andriano, Chair, Family Law Rules Committee, Orlando,
Florida, Ashley Elizabeth Taylor, Past Chair, Family Law Rules
Committee, Tampa, Florida, Joshua E. Doyle, Executive Director,
and Mikalla Andies Davis, Staff Liaison, The Florida Bar,
Tallahassee, Florida,

     for Petitioner




                                 -2-
                               APPENDIX

RULE 12.200. CASE MANAGEMENT AND PRETRIAL
             CONFERENCES

     (a) - (b)   [No Change]

      (c) Notice. Reasonable notice must be given for a case
management conference, and 20 days’ notice must be given for a
pretrial conference. On failure of a party to attend a conference, the
court may dismiss the action, strike the pleadings, limit proof or
witnesses, or take any other appropriate action. Any documents
that the court requires for any conference must be specified in the
order. Orders setting pretrial conferences must be uniform
throughout the territorial jurisdiction of the court.

     (d)   [No Change]

                            Commentary

     [No Change]

                          Committee Note
     [No Change]




                                 -3-